IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-26,178-03



                          EX PARTE ARTHUR BROWN, JR.



            ON APPLICATION FOR WRIT OF HABEAS CORPUS
        CAUSE NO. 636535-B IN THE 351ST JUDICIAL DISTRICT COURT
                             HARRIS COUNTY



       Per curiam. K ELLER, P.J., dissents.


                                         ORDER

       This is a subsequent application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071, § 5.

       In November 1993, Applicant was convicted of the offense of capital murder. The

jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure

Article 37.071, and the trial court, accordingly, set punishment at death. This Court affirmed
                                                                                   Brown - 2

Applicant’s conviction and sentence on direct appeal. Brown v. State, No. AP-71,817 (Tex.

Crim. App. December 18, 1996). This Court denied relief on Applicant’s initial post-

conviction application for writ of habeas corpus. Ex parte Brown, No. WR-26,178-02 (Tex.

Crim. App. June 18, 2008).1 Applicant’s instant post-conviction application for writ of

habeas corpus was filed in the trial court on November 3, 2014.

       In his application, Applicant alleges prosecutorial misconduct (Claim A) and

ineffective assistance of counsel (Claim B). Within Claim A, Applicant alleges that State’s

witness C. E. Anderson “testified falsely or in a materially misleading manner when he

expressed his unequivocal opinion that the evidence bullets were fired from the two guns that

the State recovered in Alabama and tied to [Applicant].” We have reviewed the application

and find that this particular allegation satisfies the requirements of Texas Code of Criminal

Procedure Article 11.071, § 5(a). Accordingly, the cause is remanded to the trial court for

consideration of the allegation that Anderson gave false or misleading testimony at

Applicant’s trial.

       IT IS SO ORDERED THIS THE 28 th DAY OF OCTOBER, 2015.

Do Not Publish




       1
         Ex parte Brown, No. WR-26,178-01, was an application for writ of mandamus, which
this Court denied leave to file on March 23, 1994.